Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kurt M. Jacobs on 06/30/2021.

The application has been amended as follows: 

Claim 1 (currently amended):  A method of improving fast-chargeability of a lithium secondary battery comprising an anode, a cathode, a porous separator disposed between said anode and said cathode, and an electrolyte, wherein said method comprises disposing a lithium ion reservoir between said anode and said porous separator and configured to receive lithium ions from said cathode through said porous separator when said battery is charged and to enable said lithium ions to enter said anode in a time-delayed manner, wherein said lithium ion reservoir comprises a lithium ion-conducting porous framework structure having pores, having a pore size from 1 nm to 500 m, and +1 to Li+, wherein 0<<1, wherein said lithium ion-conducting porous structure comprises a polymer foam or polymer fabric having pore walls comprising a lithium ion-conducting polymer having a lithium ion conductivity from 10-8 to 10-2 S/cm when measured at 25°C, wherein said lithium ion conducting polymer comprises a sulfonated polymer, wherein said sulfonated polymer is selected from sulfonated polyaniline, sulfonated polypyrrole, a sulfonated polythiophene, sulfonated polyfuran, a sulfonated bi-cyclic polymer, sulfonated natural polyisoprene, sulfonated synthetic polyisoprene, sulfonated polybutadiene.

Claims 3-10: unchanged

Claims 11-13: canceled 

Claim 14 (currently amended)  A method of improving fast-chargeability of a lithium secondary battery comprising an anode, a cathode, a porous separator disposed between said anode and said cathode, and an electrolyte, wherein said method comprises disposing a lithium ion reservoir between said anode and said porous separator and configured to receive lithium ions from said cathode through said porous separator when said battery is charged and to enable said lithium ions a lithium ion-conducting porous framework structure having pores, having a pore size from 1 nm to 500 m, and lithium-capturing groups residing in said pores, wherein said lithium-capturing groups are selected from (a) redox forming species that reversibly form a redox pair with a lithium ion when said battery is charged; (b) electron-donating groups interspaced between non-electron-donating groups; (c) anions and cations wherein the anions are more mobile than the cations; or (d) chemical reducing groups that partially reduce lithium ions from Li+1 to Li+, wherein 0<<1, wherein said lithium ion-conducting porous structure comprises a polymer foam or polymer fabric having pore walls comprising a lithium ion-conducting polymer having a lithium ion conductivity from 10-8 to 10-2 S/cm when measured at 25°C, wherein said lithium ion-conducting polymer is selected from the group consisting of sulfonated polyaniline, sulfonated polypyrrole, a sulfonated polythiophene, sulfonated polyfuran, a sulfonated bi-cyclic polymer, and combinations thereof.

Claim 17 (currently amended): The method of claim 1, wherein said lithium ion-conducting polymer [[is]] further comprises a polymer selected from the group consisting of poly(ethylene oxide) (PEO), polypropylene oxide (PPO), poly(acrylonitrile) (PAN), poly(methyl methacrylate) (PMMA), poly(vinylidene fluoride) (PVDF), poly bis-methoxy ethoxyethoxide-phosphazene, polyvinyl chloride, polydimethylsiloxane, [[and]] poly(vinylidene fluoride)-hexafluoropropylene (PVDF-HFP) copolymer, modified polyacrylic acid-based copolymer, polyester polyamine amide-based copolymer, polycarboxylic acid-based copolymer, polyalkylol amino 

Claims 18-21: unchanged 


Election/Restrictions
Claims 1, 3, 5, 10, 14, and 17-21 are allowable. The restriction requirement between lithium capturing groups , as set forth in the Office action mailed on 08/12/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/12/2019 is partially withdrawn.  Claims 4 and 6-9, directed to lithium capturing groups are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11 and 12, directed to electron-conducting porous structure is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


This application is in condition for allowance except for the presence of claims 11 and 12 directed to electron-conducting porous structures non-elected without traverse.  Accordingly, claims 11 and 12 have been cancelled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not teach a lithium secondary battery comprising a porous framework made from the compounds listed in the instant claims which is filled with a lithium capturing group, and disposed between an anode and a separator.  The terminal disclaimer filed 06/28/2021 has been approved. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.L.Z/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796